DETAILED ACTION
Examiner Note
The examiner acknowledges that claim amendments were filed on 12.21.2021 and, in a latter filed supplemental response, 1.5.2022. The examiner examines the latter filed claims despite improper amendments where, e.g., in claim 1, “adjoin the marker layer or” and in claim 9, “adjoin or” were deleted without proper identification of the amendment. Applicant’s cooperation is appreciated to avoid such issues and mailing of a notice of non-responsive amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 12.21.2021.  These drawings are unacceptable and not entered because they are illegible; the examiner relies on the prior filed drawings.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the items listed below must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Items not shown:
In claim 1, “the recesses are formed only in the first region” isn’t shown. For example, in Fig. 2, the recesses 140 are formed only in the first region 101 and the marker layer 120 and in Fig 7, the recesses 140 are formed in a plurality of regions.


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The substitute specification filed 12.21.2021 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: a statement that the substitute specification includes no new matter was not included, and, the specification would introduce new matter with respect to the disclosure of newly submitted Fig. 8 and wherein the Figures were not entered since they are illegible. The examiner relies on the prior filed specification.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “the plurality of recesses, starting from the first main side, extend transversely to the main extension plane of the semiconductor body in a direction of the second main side and penetrate the marker layer; and wherein: the plurality of recesses are formed only in the first region of the semiconductor body” renders the claim indefinite.
It is unclear how the plurality of recesses penetrate the marker layer and are formed only in the first region; this is inconsistent as the recesses would be formed in both elements and not “only” in one of them.
The limitations in question would be definite if limitations from the specification were brought into the specification wherein the marker layer (120) is disclosed/shown as part of and within the first region (101, Fig. 1); however, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The examiner suggests reciting said feature in the claim.
None of the dependent claims addresses this deficiency.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the marker layer (120) is disclosed/shown as necessarily being part and within the first region (101) or the second region (102) per Figs. 1 and 7 .  The omitted elements are critical or essential because without said relationship the claims are indefinite. See rejection above. Further evidence of the omitted elements being critical or essential can be found in Applicant’s reply filed 12.21.2021 at p. 8 (partially reproduced herein).

    PNG
    media_image1.png
    193
    665
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 9, 11 and 13-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record fails to disclose or suggest (claim 1) the plurality of recesses, starting from the first main side, extend transversely to the main extension plane of the semiconductor body in a direction of the second main side and penetrate the marker layer, and, wherein: the plurality of recesses are formed only in the first region of the semiconductor body as recited within the context of the claim and with the understanding, per the 35 USC 112 rejections above, that the claim is interpreted and should recite that the marker layer is within and is part of the first region; claims 2-8 are dependent claims, (claim 9) claim 13) wherein: the plurality of recesses are formed at least in the first region and the marker layer, and wherein an optical isolator is completely retained in the plurality of recesses; wherein the optical isolator comprises a metal as recited within the context of the claim; claim 14 is a dependent claim.

Response to Arguments
Applicant's arguments filed 12.21.2021 and 1.5.2021 have been fully considered but they are not persuasive. 
The applicant alleges (p. 8 and 9 of 12.21.2021 reply) the newly submitted Fig. 8 shows recesses “adjoining the marker layer”. This is not persuasive as the newly filed figures were not entered for being illegible.
The applicant alleges (p.8 or 12.21.2021 reply) “Applicant respectfully submits that FIGs. 1-6 illustrate that the first region 101 includes the marker layer 120. Therefore, even when the recesses 140 extend through the marker layer 120, such recesses are still only formed in the first region 140 of the semiconductor body 10. Said differently, the marker layer 120 is arranged within the first region 101 in FIGs. 1-6. Therefore, FIGs. 1-6 illustrate that the recesses are formed only in the first region. Applicant respectfully submits that this feature of claims 1 and 13 is illustrated in FIGs. 1-6”. This is not persuasive because the claims do not disclose explicitly or implicitly that “the marker layer 120 is arranged within the first region 101 in FIGs. 1-6” and although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns
Applicant’s arguments, see p. 9-12, filed 12.21.2021, with respect to the indefiniteness rejection of claim 7 and the prior art rejections of the previous Office Action (OA) have been fully considered and are persuasive.  Said rejections have been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346.  The examiner can normally be reached on 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Andres Munoz/Primary Examiner, Art Unit 2894